.




                                     The Attorney           General of Texas

     JIM MATTOX                                             June   25,   1986
     Attorney General



     Supreme Court Building         Mr. Robert c. Lanic!r                       Opinion No.   JM-507
     P. 0. BOX 12546                Chairman
     Austin, TX. 76711. 2546        State Department of Highways and            Re: Whether the Texas Highway
     5121475-2501                      Public Transportation                    Commission may temporarily close
     Telex 9101674-1367
     Telecopier   512/475-0266
                                    11th and Brazes Streets                     a portion of the Interstate 35E
                                    Austin, Texas   78X1                        frontage road in Dallas for the
                                                                                purpose of allowing an inter-
     714 Jackson. Sulie 700                                                     city "grand prix" race
     Dallas. TX. 752024506
     21417428944
                                    Dear Mr. Lanier:

     4624 Alberta Ave., Suite 160           You have requ,ested our opinion regarding the authority of the
     El Paso, TX. 79905.2793        Texas Highway Conmission to close temporarily a portion of the
     915a33-3464                    Interstate    35E frontage road in downtown Dallas for the purpose of
                                    allowing its use f0.can inter-city "grand prix" race on June 19, 20,
/-
       31 Texas, suite 700          and 21, 1987.
     muston, TX. 77W2~3111
     713,2255886                         The Texas Righway Commission is authorized by article 6674w-1,
                                    V.T.C.S., to "lay cut, construct, maintain, and operate a modern State
                                    Highway System. .    ." (Emphasis added). In the absence of indica-
     606 Broadway. Suite 312
     Lubbock, TX. 79401-3479
                                    tion of contrary l&slative   intent, we believe it is clear that this
     606/747-5236                   provision empowers Ithe commission to adopt regulations governing the
                                    day-to-day operation of the state highway system,    and all portions
                                    thereof. As the Sr.premeCourt declared in Texas Highway Commission V.
     43M) N. Tenth, Suite S
     McAllen, TX. 76501-1665
                                    El Paso Building anjlConstruction Trades Council, 234 S.W.2d 857, 859
     512i@2-4547                    (Tex. 1950).

                                             [tlhe Stc.tehas created a Highway Commission, and
     2w Main Plaza. suite 400                has placc!dunder its direct and exclusive control
     San Antonio. TX. 76205-2797
     51z2254191
                                             the manaf:ementof its highway system.

                                    Id. at 859.    Furtkrmore.      the commission is specifically empowered,
     An Equal OppOtiunityl          inter alia,
     Affirmative Action Employer

                                                 (a). To designate any existing or proposed
                                             State HighGay, of the Designated State Highway
                                             System,  or any part thereof. as a Controlled
                                             Access Mghway;

                                                  (b) .   To deny access to or from any State
                                             Highway,      presently or hereafter designated as




                                                                    p. 2327
Mr. Robert C. Lanier - Page 2    (JM-507)




          such . . . which may be hereafter duly designated
          as a Controlled Access Highway, from or to any
          lands, public or private. adjacent thereto, and
          from or to any streets, roads, alleys, highways or
          any other public or private ways intersecting any
          such Controlled Access Highway, except at specific
          points designated by the State Highway Commission;
          and to close any such public or private way at or
          near its point of intersection with any such
          Controlled Access Highway;

             Cc). To designate points upon any designated
          Controlled Access Highway, or any part of any such
          highway, at which access to or from such Con-
          trolled Access Highway shall be permitted, whether
          such Controlled Access Highway includes any
          existing State Highway or one hereafter con-
          structed and so designated;

             Cd). To control, restrict, and determine the
          type and extent '~!5access to be permitted at any
          such designated point of access. . . .
                                                                         --.
V.T.C.S. art. 6674w-1, subtliv.2(a)-(d). Interstate 35E is clearly a
"controlled access highway-" Accordingly, the commission is specifi-
cally authorized "to close any such public . . . way," &,        the
Interstate 35E frontage road, "at or near its point of intersection
with" Interstate 35E.    Ii our opinion, the foregoing provisions
furnish ample authority for the commission to close temporarily a
portion of the Interstate ?5E frontage road.

     You express concern &about section     185(a) of   article 6701d,
V.T.C.S., which provides:

             No person sha:.ldrive any vehicle in any race,
          speed competition or contest, drag race or
          acceleration contest. test of physical endurance,
          exhibition of speed or acceleration, or for the
          purpose of making a speed record, and no person
          shall in any manuer participate in any such race;
          competition, contest, test, or exhibition.

We assume that this statute is limited in application to "highways."
"Highway" is defined in section 13(a) of article 6701d. V.T.C.S., as

          [t]he entire wid:h between the boundary lines of
          every way publicly maintained when. any part
          thereof is open to the use of the public for
          purposes of vehicular travel.                                  ?




                                p. 2328
Mr. Robert C. Lanier - Page!3      (JM-507)




If the commission validly ,::Loses a portion of a state highway between
two specific points, so ~that it is not open to the public, that
portion so closed ceases during the period of closing to be a
"highway" for purposes of section 13(a). As a result, section 185(a)
is not applicable thereto.

     In conclusion, it is our opinion that the Texas Highway
Commission is authorized to close temporarily a portion of the
Interstate 35E frontage road In'Dallas for the purpose of permitting
its use in an inter-city "grand prix" race.

                               SUMMARY

             The Texas Highway Commission is authorized to
          close temporaril:ra portion of the Interstate 35E
          frontage road in Dallas for the purpose of
          permitting its use in an inter-city "grand prix"
          race.




                                              JIM     MATTOX
                                              Attorney General of Texas

JACK HIGHTONER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee:

Prepared by Erik Moebius
Assistant Attorney General




                                p. 2329